DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. Applicant submits claims 4 -14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim. Applicant appreciates the acknowledgement of allowable subject matter. Allowable claims 7 and 14 have been rewritten into independent form as new Claims 17 and 18, respectively.

a. (Examiner’s response) Applicant’s arguments with respect to the 35 U.S.C 103 rejection(s) of claim(s) 1 under Xing have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Digital Image Basics & Standford.  Examiner notes claim 9 was erroneously indicated as allowable subject matter, therefore, a second Non-final rejection is issued.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claim 17, the claim subject matter “displaying, by a display, and/or storing, by a storage medium, said image, wherein a value of each pixel of the image is displayed and/or stored as a gray level and/or in a color-coded way” is rendered indefinite. The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", although the scope of claimed subject matter is not limited in this respect." Examiner notes based upon multiple “and/or” statements it is unclear as to what elements are included or excluded from the claim.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,14,17, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Digital Image Basics “Image Compression: How Math Led to the JPEG2000 Standard” 2011 hereafter Digital Image Basics in view of paper of Stanford, “Image-1 Introduction to Digital Images”, August 5, 2015, hereafter Stanford.

With respect to claim 1, Digital Image Basics teaches a method for visualizing a data set (figs 1) as an image (fig 2) on a display, said data set comprising a plurality of values “Pixel intensity values of the lower left 15 x 15 pixel portion of the image” (pg. 2), each value of said plurality of values being associated to a respective point in a first dimension and a respective point in a second dimension the method comprising the steps of:
providing a first resolution value “Pixel intensity values” (pg. 1) for said image in a direction and a second resolution value “Pixel intensity values” (pg. 1) for said image in a second direction, wherein said first resolution value and said second resolution value are independent from each other, and
calculating “0=black” “255=0” (pg. 1), based on said first resolution value and said second resolution value, said image as a representation of said data set, wherein said image (fig 2) is divided in tiles, wherein each tile comprises a first predefined number of pixels in the direction.

    PNG
    media_image1.png
    524
    749
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    741
    810
    media_image2.png
    Greyscale

Digital Image Basics does not teach each value of said plurality of values are associated to an x-axis and the y-axis.



    PNG
    media_image3.png
    299
    565
    media_image3.png
    Greyscale


With respect to claim 2 according to claim 1, the combination does not specifically teach each value of said data set is assigned to three dimensions which are visualized by the direction of the x-axis, the direction of the y-axis and a color code of said image.

Digital Image Basics does not specifically teach the data set is assigned to three dimension. Digital Image Basics teaches a values of a data set with an x-axis and y-axis are assigned in three dimensions and a color code (fig 3). Examiner note one of ordinary skill in the art would recognize a data set assigned to three dimensions would be used for digital images with color. At the time prior to effective filing date of the invention it would have been known to one of ordinary skill in the art to combine a data set with three dimensions to characterize a color digital image.

    PNG
    media_image4.png
    355
    457
    media_image4.png
    Greyscale



With respect to claim 14 according to claim 1, the combination teaches the method wherein the providing step comprises the step of independently selecting, by a user, at least one of said first resolution value and said second resolution value “we have taken the 15 x 15 pixel block” (pg. 1, ¶ 2, Digital Image Basics).

With respect to claim 17, Digital Image Basics teaches a method for visualizing a data set (fig 1) as an image (fig 2) on a display having an x-axis and a y-axis, said data set comprising a plurality of values, each value of said plurality of values “Pixel intensity values of the lower left 15 x 15 pixel portion of the image” (pg. 2) being associated to a respective point in a first dimension and a respective point in a second dimension, wherein the first dimension and the second dimension, the method comprising the steps of:
providing a first resolution value “Pixel intensity values” (pg. 1) for said image and a second resolution value “Pixel intensity values” (pg. 1) for said image, wherein said first resolution value and said second resolution value are independent from each other,
 calculating “0=black” “255=0” (pg. 1), based on said first resolution value and said second resolution value, said image as a representation of said data set.

Digital Image Basics does not teach each value of said plurality of values are associated to an x-axis and the y-axis.

Stanford, in the same field of endeavor as Digital Image Basics of displaying pixel values, teaches a data set comprising a plurality of resolution values, wherein the resolution values are associated to a first dimension of pixel values distributed across the width of an image along an x-axis and a second dimension of pixel values distributed across the height of the image along a y-axis (fig 1).  The two axis are used to locate the position of every pixel within the image (pg. 2, ¶ 1).  Examiner further notes each axis is unlimited since x and y are not given a numerical value.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to assign an x and y axis to Digital Image Basic’s pixel values to locate pixel values of interest in a digital image that comprises millions of pixels.

    PNG
    media_image5.png
    291
    549
    media_image5.png
    Greyscale

With respect to claim 18, Digital Image Basics teaches a method for visualizing a data set (fig 1) as an image (fig 2) on a display comprising a plurality of values, each value of said plurality of values “Pixel intensity values of the lower left 15 x 15 pixel portion of the image” (pg. 2) being associated to a respective point in a first dimension and a respective point in a second dimension, the method comprising the steps of:
providing a first resolution value “Pixel intensity values” (pg. 1) (fig1) for said image in a direction and a second resolution value Pixel intensity values” (pg. 1) (fig 1) for said image in a second direction, wherein said first resolution value and said second resolution value are independent from each other, wherein said first resolution value and said second resolution value are independently selected by a user, and
calculating “0=black” “255=0” (pg. 1), based on said first resolution value and said second resolution value, said image as a representation of said data set.

Digital Image Basics does not teach each value of said plurality of values are associated to an x-axis and the y-axis.

Stanford, in the same field of endeavor as Digital Image Basics of displaying pixel values, teaches a data set comprising a plurality of resolution values, wherein the resolution values are associated to a first dimension of pixel values distributed across the width of an image along an x-axis and a second dimension of pixel values distributed across the height of the image along a y-axis (fig 1).  The two axis are used to locate the position of every pixel within the image (pg. 2, ¶ 1).  Examiner further notes each axis is unlimited since x and y are not given a numerical value.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to assign an x and y axis to Digital Image Basic’s pixel values to locate pixel values of interest in a digital image that comprises millions of pixels.

    PNG
    media_image5.png
    291
    549
    media_image5.png
    Greyscale

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Digital Image Basics “Image Compression: How Math Led to the JPEG2000 Standard” 2011 hereafter Digital Image Basics in view of paper of Stanford, “Image-1 Introduction to Digital Images”, August 5, 2015, hereafter Stanford in in further view of paper of Matlab, “RGB image representation” 26 Jun, 2018 hereafter Matlab.

With respect to claim 11 according to claim 1, Digital Image Basics teaches the method wherein several tiles are calculated that establish the image, and wherein the tiles have the same size.

Matlab, in the same field of endeavor as Digital Image Basics of displaying pixel values, teaches color images can be viewed as a dataset comprising a grouping of pixels having pixels values located in several tiles each respectively representing red, green, and blue (fig, 1).  Matlab implicitly teaches each grouping has the same size since each tile has the same number of pixels. Examiner notes one of ordinary skill in the art would understand grouping images into red, green, and blue tiles channels since digital colored images are formed by mixing different ratios of red, green, and blue pixels. At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to group Standford’s pixels into red, green, and blue tiles having the same size to improve the mixing of desired colors for digital images.

    PNG
    media_image6.png
    370
    545
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 4-8, 10,12, & 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.

As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein “determining, for each pixel, a corresponding subset of values comprised in said data set, wherein a number of values comprised in said corresponding subset corresponds to a product of said first resolution value and said second dimension value”, in combination with the rest of the limitations of claim 4.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “
after the calculating step, at least one of displaying, by a display, and storing, by a storage medium, said image, wherein a value of each pixel of the image is at least one of displayed and stored as at least one of a gray level and in a color-coded way”, in combination with the rest of the limitations of claim 7.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “data set represents a frequency spectrum of a radiofrequency signal”, in combination with the rest of the limitations of claim 8.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the method further comprises at least one of storing, by a storage medium, and displaying, by a display, at least one tile of said image once every pixel value of said respective tile has been calculated”, in combination with the rest of the limitations of claim 10.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining, for at least one parsed feature, a respective feature size value as a number of values indicative of said at least one parsed feature in at least one of the first dimension and the second dimension”, in combination with the rest of the limitations of claim 12.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the calculating step comprises the step of calculating a first image based on one of said two first resolution values or said 

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein “wherein said first resolution value and/or said second resolution value are/is independently selected by a user, and
calculating, based on said first resolution value and said second resolution value, said image as a representation of said data set”, in combination with the rest of the limitations of claim 18.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877